Exhibit 10.3

 

LOGO [g684265snap0001.jpg]

January 17, 2019

Cameron Peters

Re: Retention Bonus Agreement

Dear Cameron,

We value your knowledge and contributions at Karyopharm Therapeutics Inc. (as
used herein the “Company”). The Company wants you to remain committed and
focused on continuing to deliver your goals and objectives. As an incentive for
you to remain employed with the Company and help us drive our objectives, the
Company is offering you two lump sum retention payments, subject to the terms
and conditions of this letter agreement (the “Agreement”) listed below.

The periods from today through (i) June 30, 2019, and (ii) January 31, 2020
(collectively, the “Retention Dates” and each, a “Retention Date”) are each
referred to herein as a “Retention Period.” You are eligible to receive two lump
sum retention payments, as described below (collectively, the “Lump Sum
Retention Payments” and each, a “Lump Sum Retention Payment”), provided you
satisfy each of the eligible criteria listed below (the “Criteria”), as
determined in the Company’s sole discretion.

 

  1.

You continue to provide satisfactory performance of all assigned duties in a
competent manner and comply with Company policies and procedures.

 

  2.

You remain in compliance with this Agreement and with your Non-Disclosure and
Inventions Assignment Agreement, dated January 16, 2018 (a copy of which we can
provide at your request).

 

  3.

You remain employed with the Company through each applicable Retention Date for
the duration of the applicable Retention Period.

The Retention Dates and corresponding Lump Sum Retention Payments are detailed
below:

 

Retention Dates

   Lump Sum Retention Payments  

June 30, 2019

   $ 13,500  

January 31, 2020

   $ 13,500  

 

LOGO [g684265sp28.jpg]



--------------------------------------------------------------------------------

If eligible, each Lump Sum Retention Payment, less all applicable taxes and
withholdings, will be payable to you as soon as practicable following the
applicable Retention Date, but in any event within thirty days following such
Retention Date.

This Agreement does not alter the status of your at-will employment relationship
with the Company and does not in any way interfere with your right or the
Company’s right to terminate your employment at any time, with or without cause
or advance notice. All other terms and conditions regarding your employment with
Karyopharm remain subject to your offer letter dated December 19, 2017.

This Agreement forms the complete and exclusive statement of terms between you
and the Company relating to your eligibility to receive the Lump Sum Retention
Payments, supersedes any other offers, agreements or promises made to you by
anyone, whether oral or written, on this subject, and cannot be modified or
amended except in a writing signed by an officer of the Company.

If you agree to the retention terms provided herein, you have until January 18,
2019 to sign and return one original of this document to David Cicerone.

Sincerely,

 

/s/ Christopher Primiano

Christopher Primiano EVP, Chief Business Officer, General Counsel and Secretary

I acknowledge that I have read, understand and agree with the terms set forth
herein:

 

/s/ Cameron Peters

   

January 17, 2019

Cameron Peters     Date